                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR11-0134-JCC
10                               Plaintiff,                   ORDER
11           v.

12   JUSTIN LEE TRIPP,

13                               Defendant.
14

15           This matter comes before the Court on Defendant’s unopposed motion to seal (Dkt. No.
16   104) an exhibit to his motion to continue hearing (Dkt. No. 105).
17           “There is a strong presumption of public access to the court’s files.” W.D. Wash. Local
18   Civ. R. 5(g). To overcome this presumption, there must be a “compelling reason” for sealing
19   sufficient to outweigh the public’s interest in disclosure. Ctr. for Auto Safety v. Chrysler Grp.,
20   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016) (applying the “compelling reason” test to motions to
21   seal documents “more than tangentially related to the merits of a case”). Defendant seeks to
22   maintain under seal an exhibit to his motion to continue hearing because the exhibit contains
23   personal medical records. (Dkt. No. 104.) The Court finds that the personal, sensitive nature of
24   Defendant’s medical records is a compelling reason to seal Defendant’s exhibit that outweighs
25   the public’s interest in its disclosure.
26           For the foregoing reasons, Defendant’s motion to seal (Dkt. No. 104) is GRANTED. The


     ORDER
     CR11-0134-JCC
     PAGE - 1
 1   Clerk is DIRECTED to maintain Docket Number 105 under seal.

 2         DATED this 5th day of March 2019.




                                                    A
 3

 4

 5
                                                    John C. Coughenour
 6                                                  UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR11-0134-JCC
     PAGE - 2
